Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received on 12/15/2020 has been entered, considered, and an action on the merits follows.
Response to Arguments
Previous objection to the specification has been withdrawn due to the applicant’s amended specification.
Previous objection to the drawings has been withdrawn due to the applicant’s amended drawings.
Previous rejection of claims 45-58 and 65-70 under 35 USC 112(b) have been withdrawn due to the amended claims.
Applicant’s arguments, see pgs 11-12, with respect to the rejection of claims 45-53, 55-58, 65-67, 69 and 70 under 35 USC 103 have been fully considered and are persuasive.
Allowable Subject Matter
Claims 45-58 and 65-70 are allowed.
It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “at least part of the at least one counter disc is provided with a protective castellation configured to capture and create a protective 
Schmitt (US 6,021,969) discloses a grinding element comprising: an axial support structure adapted to fit within a cylindrical grinding shell of a stirred bead grinding mill and a counter disc arranged to project radially inward from the axial support structure while allowing a central stirring shaft to be installed within the grinding shell.
Brisbois (US 5,516,051) teaches a tumbling mill comprising protective castellation provided on the inner wall configured to capture and create a protective layer of grinding beads against the inner wall.
The prior art neither alone nor in combination anticipates nor renders obvious the claimed limitation/invention, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the counter disc of Schmitt to include protective castellation, as taught by Brisbois, would require hindsight because there is only motivation to modify the axial support structure of Schmitt to include protective castellation.
It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “at least part of the at least one counter disc is provided with a protective castellation configured to capture and create a protective layer or zone of grinding beads” in combination with the rest of the claimed limitations set forth in claim 57.
Schmitt discloses a grinding element assembly comprising a plurality of grinding elements, each grinding element comprising: an axial support structure adapted to fit 
Brisbois teaches a tumbling mill comprising protective castellation provided on the inner wall configured to capture and create a protective layer of grinding beads against the inner wall.
The prior art neither alone nor in combination anticipates nor renders obvious the claimed limitation/invention, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the counter disc of Schmitt to include protective castellation, as taught by Brisbois, would require hindsight because there is only motivation to modify the axial support structure of Schmitt to include protective castellation.
It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “at least part of the at least one counter disc is provided with a protective castellation configured to capture and create a protective layer or zone of grinding beads” in combination with the rest of the claimed limitations set forth in claim 58.
Schmitt discloses a stirred bead grinding mill comprising: a grinding shell, a central stirring shaft and a grinding element that comprises: an axial support structure adapted to fit within the grinding shell and a counter disc arranged to project radially inward from the axial support structure while allowing a central stirring shaft to be installed within the grinding shell.

The prior art neither alone nor in combination anticipates nor renders obvious the claimed limitation/invention, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the counter disc of Schmitt to include protective castellation, as taught by Brisbois, would require hindsight because there is only motivation to modify the axial support structure of Schmitt to include protective castellation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KRESSE whose telephone number is (571)272-4580.  The examiner can normally be reached on Monday - Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/MATTHEW KRESSE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725